Judgment reversed upon the law and the facts and a new trial granted, costs to abide the event. We are of opinion that a new trial should be had in the interest of justice, so that inquiry may be definitely and specifically made as to the conversations which appellant Schlenger claims he had with Meyer regarding the completion of the apartment house on parcel 1, and the agreement to release the mortgage on parcel 2. Whether Meyer at folio 515 of the record denied the claims of Schlenger in all respects is disputed upon this appeal. This matter is of the greatest importance and should not be allowed to rest in doubt. Findings of fact and conclusions of law inconsistent herewith are reversed. Lazansky, P. J., Young, Carswell, Seudder and Tompkins, JJ., concur. Settle order on notice.